In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 20-991V
                                      Filed: August 31, 2022
                                          UNPUBLISHED


    MUHAMMAD JAFARY,
                                                              Special Master Horner
                         Petitioner,
    v.                                                        Tetanus, diphtheria, acellular
                                                              pertussis (“Tdap”) vaccine; influenza
    SECRETARY OF HEALTH AND                                   (“flu”) vaccine; necrotizing myopathy;
    HUMAN SERVICES,                                           attorney’s fees and costs; denial;
                                                              reasonable basis; onset
                        Respondent.


David John Carney, Green & Schafle, LLC, Philadelphia, PA, for petitioner.
Matthew Murphy, U.S. Department of Justice, Washington, DC, for respondent.

                 DECISION DENYING ATTORNEYS’ FEES AND COSTS 1,2

       On August 7, 2020, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq. (the “Vaccine
Act”). Petitioner alleges that as a result of receiving an influenza vaccination on

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
  This decision is reissued as a superseding decision pursuant to Vaccine Rule 10(e). A decision denying
attorneys’ fees and costs was initially issued on February 24, 2022, but was withdrawn by a subsequent
order when petitioner filed a motion for reconsideration of that decision on March 4, 2022. (ECF Nos. 32-
35.) Although the decision was withdrawn so that petitioner’s motion could be considered, petitioner’s
motion was ultimately denied. (ECF No. 41.) However, once withdrawn, the challenged decision
“becomes void for all purposes and the special master must subsequently enter a superseding decision.”
(Vaccine Rule 10(e)(3)(A).) Accordingly, the order denying reconsideration confirmed that a superseding
decision would be issued in the form of a reissuance of the original decision denying attorneys’ fees and
costs. (ECF No. 41.) Apart from this footnote and the date of issuance, this decision is substantively
identical to the prior, now withdrawn, February 24, 2022 decision denying attorneys’ fees and costs.
Petitioner filed additional documentation on March 4, 2022; however, the order denying petitioner’s
motion for reconsideration explains why that additional documentation is not considered as part of this
superseding decision.
December 6, 2017 and a tetanus, diphtheria, acellular pertussis (“Tdap”) vaccination on
January 23, 2018, he suffered necrotizing myopathy. (ECF No. 1.) The petition was
dismissed on August 16, 2021. (ECF Nos. 25, 27.) On September 2, 2021, petitioner
filed the current motion for attorneys’ fees and costs. For the reasons discussed below,
the motion is denied.

    I.      Procedural History

        On August 12, 2020, petitioner filed his medical records and a damages affidavit.
(ECF Nos. 6-7.) The case was assigned to my docket on September 4, 2020. (ECF
No. 11.) On February 11, 2021, respondent filed his Rule 4(c) report, arguing that the
evidence presented did not meet petitioner’s burden and recommending against
compensation. (ECF No. 16.) On February 16, 2021, I ordered petitioner to file an
expert report by April 19, 2021. (NON-PDF Sched. Order (2/16/2021).) Petitioner filed
a status report the same day requesting a stay of the expert report deadline in order to
file additional medical records. (ECF No. 17.)

        Petitioner filed additional medical records on April 21 and June 21, 2021, as well
as a statement of completion. (ECF Nos. 19, 22.) On June 25, 2021, I ordered
petitioner to file an expert report by August 24, 2021. (NON-PDF Sched. Order
(6/25/2021).) On August 12, 2021, petitioner filed a motion for voluntary dismissal
“based on the inability to secure a supportive expert report to opine that Petitioner’s
vaccinations caused Petitioner’s necrotizing myopathy.” (ECF No. 24, p. 2.) On August
13, 2021, I issued a decision dismissing the case, and judgment entered on August 16,
2021. (ECF Nos. 25, 27.)

       On September 2, 2021, petitioner filed this motion for attorneys’ fees and costs,
requesting $28,236.50 in attorneys’ fees and $5,309.03 in costs. (ECF No. 29.) On
September 16, 2021, respondent filed an opposition to petitioner’s request for fees and
costs, alleging that petitioner failed to establish a reasonable basis for his claim. (ECF
No. 31.)

    II.     Fact Summary

        Prior to vaccination, petitioner’s medical history was significant for Thalassemia
minor with associated mild anemia, and ADHD unrelated to the condition at issue. (Ex.
4, pp. 51, 81.) Petitioner has no personal history of autoimmune disease, but
petitioner’s records indicate that he has a “[v]ery strong family history of autoimmune
disease on [his] mother’s side.” (Ex. 4, pp. 6-8.) On June 29, 2017, petitioner
presented to Dr. Hassan Jafary for an annual exam. (Ex. 3, pp. 4-7.) At that visit
petitioner “did not mention any current health problems other than [a] gluten allergy.”
(Id. at 5.) Petitioner’s medical history was unremarkable, and his physical exam was
normal other than a rash and dry skin which he attributed to his gluten allergy. (Id. at 6-
7.) Sometime after June 29, 2017, petitioner developed Raynaud’s phenomenon. 3 (Ex.
3
 “Intermittent bilateral ischemia of the fingers, toes, and sometimes ears and nose, with severe pallor and
often paresthesias and pain, usually brought on by cold or emotional stimuli and relieved by heat; it is

                                                    2
4, p. 6 (office visit on 6/29/2018 indicates “recent onset of possible Raynaud’s in the last
1 year”); but see Ex. 6, p. 4 (“usual state of health until 2/2017 when he developed
Raynaud’s”); ECF No. 1, p. 2 (allegation of onset of Raynaud’s by mid-February 2018);
Ex. 2, pp. 4-5 (same).) Thereafter petitioner began reporting significant fatigue. (Ex. 6,
p. 4 (petitioner “developed prominent fatigue in 7/2017”); but see (Ex. 3, pp. 7-9 (office
visit 4/23/2018.))

        Petitioner received his influenza vaccination on December 6, 2017, and his Tdap
vaccination on January 23, 2018. (Ex. 1, p. 2; Ex. 3, p. 9.) During the January 23, 2018
visit petitioner’s physical exam was normal. (Ex. 3, p. 8.) On April 23, 2018, petitioner
saw his primary care provider, Hassan Jafary, M.D., at Stanaford Medical Clinic with
complaints of fatigue. (Ex. 3, p. 9.) Petitioner’s laboratory results showed a positive
antinuclear antibody and anemia. (Id.) His exam was normal, and the assessment was
unspecified fatigue. (Ex. 3, p. 10.)

       On May 15, 2018, petitioner returned to Dr. Jafary with continued fatigue. (Ex. 3,
p. 11; Ex. 7, pp. 8-9.) On June 29, 2018, petitioner presented to rheumatologist Hajra
Shah, M.D. after Dr. Jafary identified abnormal labs including elevated liver and muscle
enzymes and a positive antinuclear antibody. (Ex. 4, pp. 5-6.) Petitioner denied any
symptoms except for symptoms of Raynaud’s phenomenon for the past year and a rash
on his neck and ears, which he attributed to a gluten allergy. (Id. at 3, 7-8.) Petitioner
returned to Dr. Shah in July and August 2018, and was ultimately diagnosed with
necrotizing myopathy 4, thalassemia, and Raynaud’s disease. (Ex. 4, pp. 51, 55, 80-81.)
Petitioner was admitted to J.W. Ruby Memorial Hospital December 14 through
December 17, 2018 where he was treated with intravenous immunoglobulin (“IVIG”) for
autoimmune myositis. (Ex. 5, pp. 83-84.)

      On July 9 ,2019, petitioner saw rheumatologist Christopher Mecoli, M.D., at
Johns Hopkins for a second opinion concerning his diagnosis of systemic sclerosis with
overlapping necrotizing myopathy. (Ex. 6, p. 4.) Dr. Mecoli reviewed the history in

usually due an underlying disease or anatomic abnormality. When it is idiopathic or primary it is called
Raynaud disease.” Raynaud phenomenon, DORLAND’S MEDICAL DICTIONARY ONLINE,
https://www.dorlandsonline.com/dorland/definition?id=97633 (last visited Jan. 7, 2022). See also,
Raynaud disease, DORLAND’S MEDICAL DICTIONARY ONLINE,
https://www.dorlandsonline.com/dorland/definition?id=70735 (last visited Jan. 7, 2022) (“a primary or
idiopathic vascular disorder characterized by bilateral attacks of Raynaud phenomenon”).
4
  The Myositis Association provides that necrotizing myopathy is an “idiopathic inflammatory myopathy, or
myositis.” Necrotizing Myopathy, THE MYOSITIS ASSOCIATION, https://www.myositis.org/about-
myositis/types-of-myositis/necrotizing-myopathy/ (last accessed Jan. 11, 2022). Patients with necrotizing
myopathy may experience symptoms of “weakness in the muscles closest to the center of the body, such
as the forearms, thighs, hips, shoulders, neck, and back; difficulty climbing stairs and standing up from a
chair; difficulty lifting arms over the head; falling and difficult getting up from a fall; and a general feeling of
tiredness.” Id. The Myositis Association as well as the National Institutes of Health categorize necrotizing
myopathy as an immune-mediated condition. Id; see also, Necrotizing Autoimmune Myopathy, NATIONAL
INSTITUTES OF HEALTH – NATIONALS CENTER FOR ADVANCING TRANSLATIONAL SCIENCES – GENETIC AND RARE
DISEASES INFORMATION CENTER, https://rarediseases.infonih.gov/diseases/13307/necrotizing-autoimmune-
myopathy (last accessed Jan. 11, 2022).


                                                         3
which petitioner said he had been in good health until February 2017 when he
developed Raynaud’s phenomenon and developed prominent fatigue in July 2017. (Id.)

   III.      Party Positions

       In petitioner’s motion to dismiss, petitioner’s counsel stressed his involvement
with a prior case involving the same injury. (ECF No. 24, p. 4 (citing Marra v. Sec’y of
Health & Human Servs., 15-261V).) That case resulted in settlement. In the instant
motion, petitioner further contends with respect to the specifics of this case that:

          [o]nce the medical literature was reviewed in detail by Petitioner’s counsel
          in July 2021 and after a phone call with Petitioner’s expert in late July,
          Petitioner’s counsel came to the conclusion that this case could no longer
          be supported through an expert report. At that time, Petitioner’s counsel
          conferred with his client to discuss the developments and steps were taken
          to voluntarily withdraw the case. At no time did Petitioner’s counsel advance
          this case beyond what would be considered reasonable basis. As soon as
          it was determined that this case could not proceed, all substantive work on
          the file ceased except for discussions with Petitioner’s counsel’s client and
          performing the necessary steps to withdraw the case.

(ECF No. 29, p. 8.)

        In his opposition to petitioner’s request for fees and costs, respondent argues
that petitioner never presented a medical theory, nor a logical sequence of cause and
effect, causally linking his flu or Tdap vaccination to his alleged injuries or conditions.
(ECF No. 31, p. 9.) Furthermore, respondent argues that petitioner’s medical records
indicate that he has a family history of autoimmune disease, his symptoms of
Raynaud’s phenomenon presented in February 2017, prior to his flu vaccination, and
his symptoms of fatigue predated both vaccinations. (Id.) Respondent does not
challenge the presumption of good faith in this case. (Id. at 4.)

        Petitioner did not file a reply to respondent’s response. However, in his petition
petitioner alleges that the onset of his Raynaud’s phenomenon and symptoms of fatigue
began in mid-February 2018. (ECF No. 1, p. 2.)

   IV.       Legal Standard

        Petitioners who are denied compensation for their claims brought under the
Vaccine Act may still be awarded attorneys’ fees and costs “if the special master or
court determines that the petition was brought in good faith and there was a reasonable
basis for the claim for which the petition was brought.” 42 U.S.C. § 300aa-15(e)(1);
Cloer v. Sec'y of Health & Human Servs., 675 F.3d 1358, 1360–61 (Fed. Cir. 2012).
But even when a claim was brought in good faith and has a reasonable basis, the award
of attorney’s fees and costs remains at the Special Master’s discretion. See 42 U.S.C.
§ 300aa-15(e)(1); Cloer, 675 F.3d at 1362.

                                               4
         “Good faith” and “reasonable basis” are two distinct requirements under the
Vaccine Act. Simmons v. Sec’y of Health & Human Servs., 875 F.3d 632, 635 (Fed.
Cir. 2017) (citing Chuisano v. United States, 116 Fed. Cl. 276, 289 (2014)). Good faith
is a subjective inquiry while reasonable basis is an objective inquiry that does not factor
subjective views into its consideration. See James-Cornelius v. Sec’y of Health &
Human Servs., 984 F.3d 1374, 1381 (Fed. Cir. 2021) In this case, petitioner’s good faith
is not challenged, leaving only the question of whether there was a reasonable basis for
the filing of the petition.

       The evidentiary standard for establishing a reasonable basis as prerequisite to
an award of attorneys’ fees and costs is lower than the evidentiary standard for being
awarded compensation under the Vaccine Act. To establish a reasonable basis for
attorneys’ fees, the petitioner need not prove a likelihood of success. See Woods v.
Sec’y of Health & Human Servs., No. 10-377V, 2012 WL 4010485, at *6 (Fed. Cl.
2012). Instead, the special master considers the totality of the circumstances and
evaluates objective evidence that, while amounting to less than a preponderance of
evidence, constitutes “more than a mere scintilla” of evidence. Cottingham v. Sec’y of
Health & Human Servs., 971 F.3d 1337, 1344, 1346 (Fed. Cir. 2020); see also
Amankwaa v. Sec'y of Health & Human Servs., 138 Fed. Cl. 282, 287 (Fed. Cl. 2018).

        As discussed most recently in the Federal Circuit’s decision in James-Cornelius,
“more than a mere scintilla” of objective evidence supporting causation can include
medical records that provide “only circumstantial evidence of causation.” James-
Cornelius, 984 F.3d at 1379; see also Cottingham, 971 F.3d at 1346 (finding that
petitioner’s medical records showed at minimum circumstantial evidence of causation
where medical records showed that petitioner received the Gardasil vaccine and
subsequently experienced symptoms identified in the Gardasil package insert as
potential adverse reactions of the vaccine). Nothing in James-Cornelius suggests the
full extent of what may constitute circumstantial evidence, but the four examples of
circumstantial evidence5 in James-Cornelius provide some guidance regarding the

5
  Specifically the Federal Circuit in James-Cornelius observed that, although the record evidence lacked
an express medical opinion on causation, it still showed circumstantial evidence of causation where 1)
petitioner’s medicals records contained a doctor’s note questioning whether a vaccine adverse event
should be reported, 2) the medical course suggested a challenge-rechallenge event of petitioner’s
symptoms becoming worse after additional injections of the vaccine, 3) medical articles hypothesized that
the vaccine can cause the symptoms at issue, and 4) petitioner suffered some of the same symptoms
that were listed in the vaccine’s package insert as potential adverse reactions of the vaccine). Importantly,
the Federal Circuit noted that “rechallenge” has been “recognized as a form of causation evidence.”
James-Cornelius, 984 F.3d at 1380 (citing Capizzano v. Sec'y of Health & Human Servs., 440 F.3d 1317,
1322 (Fed. Cir. 2006).) In Capizzano, the Federal Circuit explained that “[a] rechallenge event occurs
when a patient who had an adverse reaction to a vaccine suffers worsened symptoms after an additional
injection of the vaccine. The chief special master stated that this evidence of rechallenge constituted
‘such strong proof of causality that it is unnecessary to determine the mechanism of cause—it is
understood to be occurring.’” Capizzano, 440 F.3d at 1322. When supported factually, a rechallenge
event is therefore unique in presenting a circumstance that does not necessarily need supporting medical
opinion to suggest a cause-and-effect relationship.


                                                     5
types of circumstantial evidence that may be considered in determining whether a
reasonable basis was established. The Federal Circuit also stressed in James-
Cornelius that an award of attorneys’ fees and costs is within the special master’s
discretion and remanded the case for further proceedings. 984 F.3d at 1381.
Accordingly, it is also not the case that the presence of the specific elements of
circumstantial evidence identified in that case necessarily compel a finding that
reasonable basis exists.

       In any event, it has separately been observed that, although it is a necessary part
of the causation inquiry, “[t]emporal proximity is ... not sufficient” by itself to provide
reasonable basis for a claim where causation is required to be proven. Chuisano v.
United States, 116 Fed. Cl. 276, 287 (2014). In contrast, the causal analysis for
Vaccine Table claims based solely on temporal proximity suffices “because extensive
medical studies have established the requisite connection.” Bekiaris v. Sec’y of Health
& Human Servs., 140 Fed. Cl. 108, 110, 115 (2018). For an off-Table case that
foundation is not available and observed symptoms may have non-vaccine causes.
See Chuisano, 116 Fed.Cl. at 286.

       In Bekiaris, petitioner’s counsel “indicated that he had informal or anecdotal
evidence based on internet research linking the vaccine to [petitioner’s] conditions.”
140 Fed. Cl. at 116. However, the Court of Federal Claims noted that petitioner did not
provide this evidence to the special master. Id. Because the evidence did not appear in
the record, the court could not consider whether it would have been sufficient to support
a reasonable basis. Id. Likewise, in Chuisano, the Court faced a similar evidentiary
record when it affirmed a denial of fees and costs. 116 Fed.Cl. at 282. The special
master noted that petitioner offered only a statement from the decedent’s daughter and
evidence of temporal proximity, but “pointed to no medical records, nor ... any expert
opinion, to support a finding of causation in fact.” Id. Petitioner tried, unsuccessfully, to
obtain favorable expert opinions regarding causation. Id. at 282, 291. The court in
Chuisano agreed with the special master that “[w]ithout supportive evidence of
causation-in-fact, petitioner lacked a reasonable basis for her claim.” Id. at 283.

   V.     Discussion

        Petitioner in this case was unable to furnish an expert opinion to support to his
claim. (See ECF No. 24, p. 2 (petitioner’s motion for voluntary dismissal “based on the
inability to secure a supportive expert report to opine that Petitioner’s vaccinations
caused Petitioner’s necrotizing myopathy.”)) However, absence of an express medical
opinion on causation “is not necessarily dispositive of whether a claim has a reasonable
basis, especially when the case is in its early stages and counsel may not have had the
opportunity to retain qualified experts.” James-Cornelius, 984 F.3d at 1379; (citing
Cottingham, 971 F.3d at 1346 (explaining that medical records paired with the vaccine's
package insert constituted objective medical evidence that may support finding a
reasonable basis of causation). Instead, petitioner here seems to rely on a purported
temporal relationship between petitioner’s vaccinations and injury as well as a history of


                                             6
settlement of cases involving the same vaccination and injury. This is not persuasive in
the context of this case.

        Petitioner’s medical records indicate that he received his influenza vaccination on
December 6, 2017, and his Tdap vaccination on January 23, 2018. (Ex. 1, p. 2; Ex. 3,
p. 9.) Petitioner alleges in his petition that the onset of his Raynaud’s phenomenon and
symptoms of fatigue began in mid-February 2018, after both vaccinations. (ECF No. 1,
p. 2.) Citing only his own affidavit, petitioner also suggested in his motion to dismiss
that his symptoms of numbness, muscle aches, aching, cold sensations, and abnormal
fatigue began by mid-February 2018. (ECF No.1, p. 2; ECF No. 24, p. 4.) However,
there is conflicting evidence in the medical records regarding onset of the relevant
symptoms. While petitioner notes that medical encounters of June 29, 2017, and
January 23, 2018, included no report of either muscle weakness, myalgia, or fatigue
(ECF No. 4 (citing Ex. 3, pp. 6-8)), respondent stresses that petitioner’s visit with Dr.
Mecoli on July 9, 2019, indicates that petitioner was “in his usual state of health until
2/2017 when he developed Raynaud’s” and “subsequently developed prominent fatigue
in 7/2017” (ECF No. 16 (citing Ex. 6, p. 4)). Petitioner’s first complaint of fatigue to Dr.
Jafary appears in an office visit from April 23, 2018. (Ex. 3, pp. 9-10; see also ECF No.
16, p. 2; ECF No. 24, p. 5.)

        Despite this possible temporality, none of petitioner’s treating physicians
considered a causal relationship between petitioner’s vaccinations and his subsequent
necrotizing myopathy. After petitioner’s influenza vaccination on December 6, 2017,
petitioner presented for two wellness visits. (Ex. 3, pp. 6-9.) The only mention of
petitioner’s vaccinations indicates that petitioner was due for Tdap and flu vaccinations.
(Id. at 7, 9.) Thereafter petitioner returned to Dr. Jafary complaining of fatigue in April
and May 2018 and again in May, November, and December 2019. (Ex. 3, pp. 9-18.)
None of these records discuss petitioner’s vaccinations. (See id.) Petitioner presented
for a second opinion to Dr. Shah given his abnormal labs in June 2018; and then
returned in July, August, and December 2018 and March 2019. (Ex. 4, pp. 6-126.)
Specifically, the records from July and August 2018 indicate that petitioner was
diagnosed with necrotizing myopathy, thalassemia, and Raynaud’s disease. (Ex. 4, pp.
52, 55, 74, 81.) Again, none of these records discuss petitioner’s influenza or Tdap
vaccination as a cause of his symptoms. (See id.)

        Even after petitioner began treatment for what was considered an autoimmune
condition, his vaccinations still were not raised as a causal factor. Petitioner was
admitted to J.W. Ruby Memorial Hospital December 14 through December 17, 2018
where he was treated with IVIG for autoimmune myositis. (Ex. 5, pp. 83-84.) These
records indicate that petitioner has “MCTD [mixed connective tissue disease] he noticed
fatigue three months ago which has been increasing…he denies having any actual
weakness.” (Ex. 5, p. 189.) Petitioner’s records from this admission do not discuss his
influenza and/or Tdap vaccination. (See id.) On July 9 ,2019, petitioner saw Dr. Mecoli
at Johns Hopkins for a second opinion concerning his diagnosis of systemic sclerosis
with overlapping necrotizing myopathy. (Ex. 6, p. 4.) Dr. Mecoli observed that
petitioner did not fit the diagnostic criteria, though he opined that petitioner had


                                             7
symptoms “consistent with idiopathic inflammatory myopathy (immune-mediated
necrotizing myopathy) with systemic sclerosis features.” (Id. at 8.) Dr. Mecoli indicated
that he wished to perform additional tests to confirm the presence of autoantibodies. 6
(Id.) However, Dr. Mecoli did not discuss petitioner’s vaccinations or indicate whether
the vaccinations could have caused his necrotizing myopathy. (Id.)

        Petitioner nonetheless suggests that the medical records in the instant case
“reasonably demonstrated a causal link” between petitioner’s vaccinations and his
necrotizing myopathy. (ECF No. 24, p. 4.) However, petitioner indicated in his motion
for voluntary dismissal that petitioner’s counsel “and his expert reviewed the issues at
great length, which included many discussions and a detailed search and review of the
available medical literature.” (ECF No. 24, p. 7.) Petitioner stated that “[w]hile there is
ample literature that discusses influenza vaccines and necrotizing myopathy,
Petitioner’s expert [w]as unable to causally relate the facts of this case to the medical
literature.” (Id.) Petitioner further states that “[i]t was not until end of July 2021 that
Petitioner’s counsel reached the unfortunate conclusion that this case could not move
forward” and “[a]s a result the instant Motion for Voluntary Dismissal was filed[.]” (ECF
No. 24, p. 7.)

         It is true, as petitioner seems to suggest, that reasonable basis may exist at the
time a claim is filed but dissipate as the case progresses, at which point petitioner and
counsel have an obligation to discontinue a claim once they know or should know it
cannot be proven. Cottingham, 134 Fed.Cl. at 574 (citing Perreira v. Sec’y of Health &
Human Servs., 33 F.3d 1375, 1376 (Fed. Cir. 1994); Curran v. Sec’y of Health & Human
Servs., 130 Fed.Cl. 1, 5-6 (2017). However, counsel’s subjective realization that the
case cannot move forward is not the relevant factor in such an analysis. Simmons v.
Sec'y of Health & Human Servs., 875 F.3d 632, 636 (Fed. Cir. 2017) (explaining that
whether there is a reasonable basis ‘for the claim’ is an objective inquiry unrelated to
counsel’s conduct). Petitioner’s counsel represents that it was not general causation,
but rather specific causation based on the facts of this case, that left petitioner’s expert
unable to opine. Although petitioner did file updated medical records after the case was
initially filed, petitioner’s counsel has not represented that it was these records that
revealed whatever facts proved fatal to petitioner’s claim. In fact, petitioner’s counsel
has not disclosed what facts prevented petitioner’s expert from opining and nothing in
any of petitioner’s filings suggests that the critical facts were unknown at the time the
petition was filed.

       Petitioner’s counsel also emphasizes that he “previously handled and settled a
necrotizing myopathy case in 2018” (ECF No. 24, p. 4 (citation omitted).) And, indeed,
cases involving necrotizing myopathy following influenza vaccination have previously
been filed in the Program, indicating that petitioner’s theory of causation may not be a
novel one. See Dilsaver v. Sec’y of Health & Human Servs., No. 16-716V, 2020 WL

6
 An antibody profile dated 8/30/2019 showed that petitioner was “negative for the antibodies on the
comprehensive myositis profile” and further tests “showed a strong unidentified band suggesting the
presence of an unidentified autoantibody. Several weaker, unidentified bands were also visible.” (Ex. 6,
p. 12.)

                                                    8
1027954 (Fed. Cl. Spec. Mstr. Feb. 18, 2020); DaSilva v. Sec’y of Health & Human
Servs., 2019 WL 7372729 (Fed. Cl. Spec. Mstr. Dec. 10, 2019); Bartkus v. Sec’y of
Health & Human Servs., No. 15-261, 2019 WL 2067278 (Fed. Cl. Spec. Mstr. Apr. 19,
2019); Vickers v. Sec’y of Health & Human Servs., 2016 WL 7011358 (Fed. Cl. Spec.
Mstr. Nov. 15, 2016); Colvis v. Sec’y of Health & Human Servs., 2015 WL 550931 (Fed.
Cl. Spec. Mstr. Jan. 14, 2015). However, compensation in these cases was awarded
on the basis of jointly filed stipulations, meaning that the existence of a causal
relationship between vaccination and injury remained contested and the resulting
decisions did not address the causal relationship or describe any factors considered by
experts or included in relevant medical literature. Contra Thomas on behalf of Z.T. v.
Sec’y of Health & Human Servs., No. 20-886V, 2021 WL 2389837, *9 (Fed. Cl. Spec.
Mstr. May 17, 2021) (explaining that “prior decisions have addressed the alleged causal
relationship [of autonomic dysfunction following HPV vaccine] with the benefit of
complete expert presentations, lending further clarity to the reasonable basis analysis in
this case.”) Therefore, without more, these settlements do not supply significant
information regarding the proposed causal relationship. Bekairis, 140 Fed.Cl. at *116
(rejecting reliance on counsel’s anecdotal experience).

       It is possible for a history of settlement to have some significance in itself. Austin
v. Secretary of Health & Human Servs., No. 10-362V, 2013 WL 659574, *9 (Fed. Cl.
Spec. Mstr. Jan. 31, 2013) (observing that “[c]aselaw may also provide some guidance
on the merits of a potential claim. The fact that special masters have found in favor of
vaccine causation in similar cases or a history of settlements in particular types of cases
may provide a reasonable basis for filing a claim, even in the absence of a medical
opinion or medical records supportive of vaccine causation.”) However, the fact that
other cases involving the same injury have previously settled cannot suffice to
demonstrate more than a mere scintilla of evidence of causation where the specific
facts of this case have evidently been fatal to any proposed medical opinion supporting
causation. It is not necessarily unusual for a petition to lack a reasonable basis due to
issues affecting specific causation even where general causation is assured (e.g., the
fact that it is well accepted that the flu vaccine can cause Guillain-Barre syndrome does
not mean that every petition alleging Guillain-Barre syndrome will have a reasonable
basis based on its facts).

        In sum, petitioner has offered medical records with some conflicting evidence
suggestive of a possible temporal relationship between onset of his symptoms and
vaccinations. However, no medical opinion is available within the medical records to
endorse any causal significance to that purported temporal relationship based on the
available facts. He has also cited other cases in the Program demonstrating a
settlement history among cases involving the same injury and vaccine(s). However, this
speaks to general causation only while petitioner acknowledges specific causation to be
the issue that led to dismissal. In addition to the lack of treating physician support,
petitioner also acknowledges that a retained expert was unable to draw any causal
connection based on a review of the facts of this specific case. Based on all of the
above, there is not more than a mere scintilla of evidence supporting vaccine causation
on this record.


                                              9
    VI.    Conclusion

       Accordingly, I find that petitioner has not demonstrated that he had a reasonable
basis to file this petition. In light of all of the above, petitioner’s motion for attorneys’
fees and costs is DENIED and no award for attorneys’ fees and costs is made. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of court is
directed to enter judgment herewith.7


IT IS SO ORDERED.

                                                       s/Daniel T. Horner
                                                       Daniel T. Horner
                                                       Special Master




7
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                  10